 
SECURITIES PURCHASE AGREEMENT
 
Power Efficiency Corporation
3960 Howard Hughes Parkway
Suite 460
Las Vegas, NV 89169


Ladies & Gentlemen:


Each undersigned investor set forth on the Schedule of Investors attached as
Annex I hereto (each, an “Investor” and, collectively, the “Investors”), hereby
confirms its agreement with you as follows:
 
1. This Securities Purchase Agreement (the “Agreement”) is made as of August 7,
2009 between Power Efficiency Corporation, a Delaware corporation (the
“Company”), and each of the Investors.
 
2. The Company has authorized the sale and issuance of up to 125,000 units (the
“Units”) to the Investors in a private placement offering (the “Offering”)
commencing as of the date hereof and continuing through December 30, 2009 (the
“Termination Date”).  Each Unit consists of one share of Series C Convertible
Preferred Stock of the Company, par value $0.001 per share (the “Preferred
Stock”) and 50 warrants in substantially the form attached hereto as Annex III
(each a “Warrant” and collectively for all Investors, the “Warrants”) to
purchase common stock of the Company, par value $0.001 per share (the “Common
Stock”) at $0.40 per share of Common Stock.  Initially, one share of Preferred
Stock shall be convertible into one hundred (100) shares of Common Stock,
subject to adjustment as set forth in the Certificate of Designation setting
forth the rights, preferences and privileges of the Preferred Stock.  The Units,
Preferred Stock, Warrants and shares of Common Stock underlying the Warrants are
referred to collectively herein as the “Securities”.
 
3. The Company and the Investors agree that each Investor will, severally and
not jointly, purchase from the Company and the Company will issue and sell to
the Investors that number of Units as set forth opposite each Investor’s name on
Annex I attached hereto, for a purchase price of $40.00 per Unit, pursuant to
the Terms and Conditions for Purchase of Units attached hereto as Annex II and
incorporated herein by reference as if fully set forth herein (the “Terms and
Conditions”).  Notwithstanding the foregoing, certain Investors, as well as
certain officers and directors of the Company may purchase Units in the
Offering, with the purchase price therefore being paid through the cancellation
of deferred compensation owed, or promissory notes payable, to such Investors,
officers or directors.  Unless otherwise requested by the Investor, certificates
representing the Preferred Stock and the Warrants purchased by the Investor will
be registered in the Investor’s name and address as set forth on Annex I.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Each Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company and (b) it
has no direct or indirect affiliation or association with any Financial Industry
Regulatory Authority (“FINRA”) member as of the date hereof.  Exceptions:
 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
 
2

--------------------------------------------------------------------------------

 
 
Please confirm the foregoing correctly sets forth the agreement between us by
signing in the space provided below for that purpose. By executing this
Agreement, you acknowledge that the Company may use or rely upon (i) the
information in paragraph 4 above, (ii) the representations and warranties in
Section 5 of the Terms and Conditions, solely with respect to the Investors and
(iii) the name and address information below in preparation of the Registration
Statement (as defined in Annex II).
 
 
3

--------------------------------------------------------------------------------

 
 
THE UNITS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AND, UNLESS SO
REGISTERED, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  THE UNITS HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
CONFIDENTIAL SUMMARY OF TERMS AND CONDITIONS. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE.  THE UNITS ARE BEING OFFERED PURSUANT TO EXEMPTIONS FROM
REGISTRATION REQUIREMENTS PROVIDED BY SECTION 4(2) OF THE SECURITIES ACT,
REGULATION D AND RULE 506 THEREUNDER, CERTAIN STATE SECURITIES LAWS AND CERTAIN
RULES AND REGULATIONS PROMULGATED PURSUANT THERETO.  THE UNITS MAY NOT BE
TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.  THIS DOCUMENT
DOES NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE
SECURITIES IN ANY JURISDICTION WHERE, OR TO ANY PERSON TO WHOM, IT IS UNLAWFUL
TO MAKE SUCH OFFER OR SOLICITATION.
 
ANNEX II
 
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
 
1. Authorization and Sale of the Units. Subject to these Terms and Conditions,
the Company has authorized the sale and issuance of up to 125,000 Units.
 
2. Agreement to Sell and Purchase the Units. At each Closing (as defined in
Section 3), the Company will sell to each Investor, and such Investor will
severally purchase from the Company, upon the terms and conditions hereinafter
set forth, the number of Units set forth opposite such Investor’s name in Annex
I to the Securities Purchase Agreement (the “Agreement”) to which these Terms
and Conditions are attached as Annex II, at the purchase price set forth
thereon.
 
3. Delivery of the Preferred Stock and Warrants at Closing. A closing on the
purchase and sale of the Units (each, a “Closing”) shall occur at such time or
times as the Company determines at the offices of the Company’s counsel once
subscriptions for at least $500,000 have been received.  At each Closing, the
Company shall deliver to each Investor, versus payment therefor, (i) one or more
stock certificates representing the number of shares of Preferred Stock and (ii)
one or more Warrants underlying the number of Units set forth opposite such
Investor’s name in Annex I of the Agreement, each such certificate or Warrant to
be held in the name of such Investor or, if so indicated on the signature page
of the Agreement, in the name of a nominee designated by the Investor. The
Preferred Stock certificates and the Warrants shall bear an appropriate
restrictive legend as required by applicable securities laws.
 
 
4

--------------------------------------------------------------------------------

 
 
The Company’s obligation to issue the Units to the Investors shall be subject to
the following conditions, any one or more of which may be waived by the Company:
(a) receipt by the Company of a certified or official bank check or wire
transfer of funds in the full amount of the purchase price for the Units being
purchased hereunder, (b) receipt of aggregate investments for not less than
12,500 Units and (c) the accuracy of the representations and warranties made by
the Investors and the fulfillment of those undertakings of the Investors.
 
Each Investor’s obligation to purchase the Units shall be subject to the
following conditions, any one or more of which may be waived by such Investor:
(a) the representations and warranties of the Company set forth herein shall be
true and correct as of the date of each Closing in all material respects and (b)
the Investor shall have received such documents as such Investor shall
reasonably have requested, including compliance and Secretary’s certificates
and, subject to the accuracy of the information and the representations and
warranties required to be provided by each Investor, as to exemption from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”).
 
4. Representations, Warranties and Covenants of the Company. Except as otherwise
described in the Disclosure Schedule delivered to the Investors prior to the
execution of this Agreement, the Company hereby represents and warrants to, and
covenants with, the Investors, as follows:
 
4.1 Organization. The Company is duly organized and validly existing under the
laws of the jurisdiction of its organization. Each of the Company and its
Subsidiaries (as defined in Rule 405 under the Securities Act) has full power
and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and as described in the documents filed by the
Company under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), since the end of its most recently completed fiscal year through the date
hereof, including, without limitation, its most recent reports on Form 10-K and
Form 10-Q (collectively, the “Exchange Act Documents”) and is registered or
qualified to do business and in good standing in each jurisdiction in which the
nature of the business conducted by it or the location of the properties owned
or leased by it requires such qualification and where the failure to be so
qualified would have a material adverse effect upon the condition (financial or
otherwise), earnings, business or business prospects, properties or operations
of the Company and its Subsidiaries, considered as one enterprise (a “Material
Adverse Effect”), and no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.
 
4.2 Due Authorization and Valid Issuance. The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreement, and the Agreement has been duly authorized and validly executed and
delivered by the Company and constitutes the legal, valid and binding agreement
of the Company enforceable against the Company in accordance with its terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  Furthermore, the Company has complied with
Delaware Corporations Code Section 144(a).
 
 
5

--------------------------------------------------------------------------------

 
 
4.3 Non-Contravention. The execution and delivery of the Agreement, the issuance
and sale of the Units under the Agreement, the fulfillment of the terms of the
Agreement and the consummation of the transactions contemplated hereby will not
(A) conflict with or constitute a violation of, or default (with the passage of
time or otherwise) under, (i) any material bond, debenture, note or other
evidence of indebtedness, lease, contract, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which the
Company or any Subsidiary is a party or by which it or any of its Subsidiaries
or their respective properties are bound, (ii) the charter, bylaws or other
organizational documents of the Company or any Subsidiary, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties other than in relation to any offering
of securities under Section 5 of the Securities Act or (iv) any offering of
securities under Section 5 of the Securities Act, assuming compliance by the
Investors with the terms and conditions hereof and the truthfulness and accuracy
of the Investors' representations and warranties set forth in Section 5 hereof,
except in the case of clauses (i), (iii) and (iv) for any such conflicts,
violations or defaults which are not reasonably likely to have a Material
Adverse Effect, individually or in the aggregate, or (B) result in the creation
or imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
material property or assets of the Company or any Subsidiary is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body in the United States or any other person is required for
the execution and delivery of the Agreement and the valid issuance and sale of
the Units to be sold and issued pursuant to the Agreement, other than such as
have been made or obtained, and except for any post-closing securities filings
or notifications required to be made under federal or state securities laws.
 
4.4 Capitalization. As of the date hereof and prior to giving effect to the
issuance of the Units, Disclosure Schedule 4.4 sets forth the capitalization of
the Company on an outstanding basis and on a fully-diluted basis.  Disclosure
Schedule 4.4 also sets forth (i) any capital stock granted pursuant to an
employee benefit plan and (ii) any outstanding warrants, options or other
securities.  The Units to be sold and issued pursuant to the Agreement have been
duly authorized, and when issued and paid for in accordance with the terms of
the Agreement, will be duly and validly issued, fully paid and nonassessable
(other than as to a lawful offering of securities under Section 5 of the
Securities Act) and as to a lawful offering of securities under Section 5 of the
Securities Act, assuming the correctness of the representations and warranties
of the Investors set forth in Section 5 hereof. Except as set forth in or
contemplated by the Agreement or as described in the Disclosure Schedule, no
preemptive right, co-sale right, right of first refusal, registration right, or
other similar right exists with respect to the Units or the issuance and sale
thereof. No further approval or authorization of any stockholder, the Board of
Directors of the Company or others is required for the issuance and sale of the
Units.
 
 
6

--------------------------------------------------------------------------------

 
 
4.5 Legal Proceedings. Except as set forth on the Disclosure Schedule, there is
no material legal or governmental proceeding pending or, to the knowledge of the
Company, threatened (i) to which the Company or any Subsidiary is or may be a
party or of which the business or property of the Company or any Subsidiary is
subject or (ii) which adversely affects or challenges the legality, validity or
enforceability of the Agreement.
 
4.6 Disclosure. The representations and warranties of the Company contained in
this Section 4 as of the date hereof, do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
4.7 Common Stock Listing. The Common Stock is registered pursuant to Section
12(g) of the Exchange Act and is quoted on The Over-the-Counter Bulletin Board
(the “OTCBB”), and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act or removal of the Common Stock from the OTCBB, nor has the Company
received any notification that the SEC is contemplating terminating such
registration.
 
4.8 Reporting Status. The Company has filed in a timely manner all documents
that the Company was required to file under the Exchange Act during the 12
months preceding the date of this Agreement. The following documents complied in
all material respects with the SEC’s requirements as of their respective filing
dates, and the information contained therein as of the date thereof did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading:
 
(a) Annual Report on Form 10-K for the years ended December 31, 2007 and
December 31, 2008;
 
(b) Definitive Proxy Statement for the Annual Meeting held on July 11, 2008;
 
(c) Quarterly Reports on Form 10-Q for the quarters ended June 30, 2008,
September 30, 2008 and March 31, 2009; and
 
(d) All other documents, if any, filed by the Company with the SEC during the 12
months preceding the date of this Agreement pursuant to the reporting
requirements of the Exchange Act.
 
4.9 No Manipulation of Stock. Neither the Company, nor any of its directors,
officers or controlling persons, has taken or will, in violation of applicable
law, take, any action designed to or that might reasonably be expected to cause
or result in, or which has constituted, stabilization or manipulation of the
price of the Common Stock to facilitate the sale or resale of the Units.
 
 
7

--------------------------------------------------------------------------------

 
 
4.10 Company not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Units will not be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act and shall conduct its business in a manner so that it will not
become subject to the Investment Company Act.
 
4.11 Foreign Corrupt Practices; Sarbanes-Oxley Act.
 
(a) Neither the Company, nor to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has (i) directly or indirectly, used any
corrupt funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company (or made by any
person acting on its behalf of which the Company is aware) which is in violation
of law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(b) The Company is in compliance in all material respects with all provisions of
the Sarbanes-Oxley Act of 2002 that are applicable to it as of the date of each
Closing.
 
4.12 Environmental. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (i) the Company and its
Subsidiaries are in compliance with and not subject to any known liability under
applicable Environmental Laws (as defined below), (ii) the Company has made all
filings and provided all notices required under any applicable Environmental
Law, and has, and is in compliance with, all permits required under any
applicable Environmental Laws and each of them is in full force and effect,
(iii) (a) there is no pending civil, criminal or administrative action, or
pending hearing or suit, (b) the Company has not received any demand, claim or
notice of violation and (c) to the knowledge of the Company, there is no
investigation, proceeding, notice or demand letter or request for information
threatened against the Company, in the case of each of (a), (b) and (c), under
any Environmental Law, (iv) no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company, (v) the Company
has not received notice that it has been identified as a potentially responsible
party under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), or any comparable state law and (vi) no
property or facility of the Company is (a) listed or, to the knowledge of the
Company, proposed for listing on the National Priorities List under CERCLA or is
(b) listed in the Comprehensive Environmental Response, Compensation, Liability
Information System List promulgated pursuant to CERCLA, or on any comparable
list maintained by any state or local governmental authority.
 
For purposes of this Agreement, “Environmental Laws” means all applicable
federal, state and local laws or regulations, codes, orders, decrees, judgments
or injunctions issued, promulgated, approved or entered thereunder, relating to
pollution or protection of public or employee health and safety or the
environment, including, without limitation, laws relating to (i) emissions,
discharges, releases or threatened releases of Hazardous Materials (as defined
below) into the environment (including, without limitation, ambient air, surface
water, ground water, land surface or subsurface strata), (ii) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport or handling of Hazardous Materials and (iii) underground and above
ground storage tanks and related piping, and emissions, discharges, releases or
threatened releases therefrom. The term “Hazardous Material” means (a) any
“hazardous substance,” as defined in the Comprehensive Environmental Response,
the Resource Conservation and Recovery Act, as amended, (b) any “hazardous
waste,” as defined by the Resource Conservation and Recovery Act, as amended,
(c) any petroleum or petroleum product, (d) any polychlorinated biphenyl and any
pollutant or contaminant or hazardous, dangerous or toxic chemical, material,
waste or substance.
 
 
8

--------------------------------------------------------------------------------

 
 
4.13 Accountants. BDO Seidman, LLP are independent public accountants as
required by the Exchange Act and the rules and regulations thereunder.
 
4.14 Taxes. Except as set forth on the Disclosure Schedule, the Company has
filed all necessary federal, state and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of a tax deficiency which has been or might be asserted or threatened
against it which would have a Material Adverse Effect.
 
4.15 Transfer Taxes. On the date of each Closing, all securities transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Units to be sold to the Investors
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with.
 
4.16 Private Offering. Assuming the correctness of the representations and
warranties of the Investors set forth in Section 5 hereof, the offer and sale of
Units hereunder is exempt from registration under the Securities Act. The
Company will not distribute prior to the final Closing, any offering materials
in connection with this Offering and sale of the Units other than the documents
of which this Agreement is a part, including the Disclosure Schedule, or the
Exchange Act Documents.  The Company has not in the past nor will it hereafter
take any action to sell, offer for sale or solicit offers to buy any securities
of the Company which would bring the offer, issuance or sale of the Units as
contemplated by this Agreement, within the provisions of Section 5 of the
Securities Act, unless such offer, issuance or sale was or shall be within the
exemptions of Section 4 of the Securities Act.
 
4.17 Use of Proceeds. The Company shall use the proceeds from the Offering for
working capital, sales and marketing, research and product development and
general corporate purposes.
 
4.18 Transactions with Affiliates. Other than as set forth on the Disclosure
Schedule, as of the date hereof, the Company has no current plans to enter into
any, agreement, contract or arrangement with any of its officers, directors or
other affiliates.
 
 
9

--------------------------------------------------------------------------------

 
 
4.19 Brokers or Finders. Except as disclosed in the Disclosure Schedule, the
Company has not dealt with any broker or finder in connection with the
transactions contemplated by the Agreement, and Company has not incurred, and
shall not incur, directly or indirectly, any liability for any brokerage or
finders’ fees or agents commissions or any similar charges in connection with
the transactions contemplated by the Agreement.
 
4.20 Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in any union or labor dispute nor, to the knowledge of the Company or
any of its Subsidiaries, is any such dispute threatened.  None of the Company's
or its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relations with their employees
are good.  No executive officer (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer's employment with the Company.  No executive
officer, to the best knowledge of the Company and its Subsidiaries, is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, nondisclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.
 
4.21 No Misleading Statements. The representations and warranties of the Company
contained in this Agreement, the Annexes, Exhibits and Disclosure Schedules
hereto and all other documents and information furnished to the Investors and
their representatives pursuant hereto are complete and accurate in all material
respects and do not include any untrue statement of a material fact or omit to
state any material fact necessary to make any statements made not
misleading.  There is no material fact relating to the Company or the Units that
has not been set forth or described in this Agreement or in the Disclosure
Schedules hereto or in the Exchange Act Documents.
 
5. Representations Warranties and Covenants of the Investors.
 
5.1 Each Investor, severally and not jointly, represents and warrants to, and
covenants with, the Company that: (i) the Investor is an “accredited investor”
as defined in Rule 501(a) of Regulation D under the Securities Act and the
Investor is also knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in shares presenting an
investment decision like that involved in the purchase of the Units, including
investments in securities issued by the Company and investments in comparable
companies, and has requested, received, reviewed and considered all information
it deemed relevant in making an informed decision to purchase the Units; (ii)
the Investor is acquiring the Units set forth in Annex I to the Agreement in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such Units or any arrangement
or understanding with any other persons regarding the distribution of such
Units, except in accordance with applicable securities law; (iii) the Investor
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Units except in compliance with the Securities Act,
applicable state securities laws and the respective rules and regulations
promulgated thereunder; (iv) the Investor has answered all questions in the
Agreement and the answers thereto are true, correct and complete in all material
respects as of the date hereof and will be true, correct and complete in all
material respects as of the date of each Closing; and (v) the Investor has, in
connection with its decision to purchase the Units set forth in Annex I to the
Agreement, relied only upon the Exchange Act Documents (which are incorporated
herein by reference and which Investor acknowledges it has reviewed), the
representations and warranties of the Company contained herein and the
Disclosure Schedules. Each Investor understands its acquisition of the Units has
not been registered under the Securities Act or registered or qualified under
any state securities law in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the bona fide nature of the
Investor’s investment intent as expressed herein.  Investor understands the
Units purchased hereunder have to be held indefinitely unless there is an
effective Registration Statement under the Securities Act with respect to the
Units or an exemption from registration available under the Securities Act and
applicable state securities laws, and the Investor is able to bear the economic
risk of an investment in the Units.
 
 
10

--------------------------------------------------------------------------------

 
 
5.2 Each Investor, severally and not jointly, acknowledges, represents and
agrees that no action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Units, or
possession or distribution of offering materials in connection with the issue of
the Units, in any jurisdiction outside the United States where legal action by
the Company for that purpose is required. Each Investor outside the United
States will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Units or has in
its possession or distributes any offering material, in all cases at its own
expense.
 
5.3 Each Investor, severally and not jointly, hereby covenants with the Company
not to make any sale of the Units, the Preferred Stock, the Warrants or the
Common Stock underlying either of the Preferred Stock or Warrants without
complying with the provisions of this Agreement and all securities laws, and the
Investor acknowledges that the certificates evidencing the Preferred Stock and
the Warrants will be imprinted with a legend that prohibits their transfer
except in accordance therewith. Upon the earlier of (i) a registration statement
covering Common Stock underlying the Preferred Stock and Warrants becoming
effective and (ii) Rule 144 becoming available, the Investors shall be entitled
to exchange their certificates representing the Common Stock and Warrants for
certificates that do not contain any restrictive legend.
 
5.4 Each Investor, severally and not jointly, further represents and warrants
to, and covenants with, the Company that (i) the Investor has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, (ii) the execution
and delivery of this Agreement, the purchase of the Units under the Agreement,
the fulfillment of the terms of the Agreement and the consummation of the
transactions contemplated hereby will not conflict with or constitute a
violation of, or default (with the passage of time or otherwise) under the
charter, bylaws or other organizational documents of the Investor, and (iii)
this Agreement constitutes a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Investors herein may be legally unenforceable.
 
 
11

--------------------------------------------------------------------------------

 
 
5.5 Investor will not use any of the restricted Preferred Stock, Warrants or
underlying Common Stock acquired pursuant to this Agreement to cover any short
position in the Common Stock of the Company if doing so would be in violation of
applicable securities laws.
 
5.6 Each Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investors in connection with
the purchase and sale of the Units constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Units.
 
5.7 Except as disclosed in the Disclosure Schedule, the Investors have not dealt
with any broker or finder in connection with the transactions contemplated by
the Agreement, and the Investors have not incurred, and shall not incur,
directly or indirectly, any liability for any brokerage or finders’ fees or
agents commissions or any similar charges in connection with the transactions
contemplated by the Agreement.
 
5.8 Investor is not purchasing the Units as a result of any advertisement,
article, notice or other communication regarding the Units published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.
 
5.9 Each Investor has independently evaluated the merits of its decision to
purchase Units, such decision has been independently made by such Investor and
such Investor confirms that it has only relied on the advice of its own business
and/or legal counsel and not on the advice of the Company’s or any other
Investor’s business and/or legal counsel in making such decision.
 
5.10 Each Investor acknowledges that certain officers and directors of the
Company may purchase Units in the Offering, with the purchase price therefore
being paid through the cancellation of deferred compensation owed to such
officers or directors.
 
6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investors herein
shall survive the execution of this Agreement, the delivery to the Investors of
the Units being purchased and the payment therefor.
 
7. No Net-Cash Settlement.
 
7.1 No Net Cash Settlement. In no event will any registered holder of the
Securities be entitled to receive a net-cash settlement in lieu of physical
settlement in shares of Common Stock.
 
 
12

--------------------------------------------------------------------------------

 
 
7.2 Transfer of Units; Suspension. Each Investor agrees that it will not effect
any disposition of the Securities or its right to purchase the Securities that
would constitute a sale within the meaning of the Securities Act except as
otherwise permitted by law.
 
8. Representation.  Each Investor hereto acknowledges its interests may not
necessarily coincide with the interests of any other Investors (the “Other
Investors”).  Each Investor has consulted with, or has had the opportunity to
consult with, their own legal counsel in connection with this transaction.  For
the avoidance of doubt, it shall be expressly agreed and understood that as
among the Investors, each Investor intends to and is acting individually on its
own behalf only, making its own investment decisions, not in concert with or as
a group with any other Investor, and no beneficial or pecuniary interest of any
one Investor shall be attributed or attributable to any other Investor.
 
9. Participation in Future Financing.
 
9.1 From the date hereof through December 30, 2009, upon any issuance by the
Company of Common Stock, debentures or any equity or debenture convertible into
Common Stock for cash consideration (a “Subsequent Financing”), each Investor
shall have the option to participate in such Subsequent Financing, without any
further investment, in the same dollar amount as was invested by such Investor
hereunder, on the same price, terms and conditions provided for in the
Subsequent Financing, in which such case all shares of Preferred Stock issued to
such Investor shall be cancelled and of no further force or
effect.  Notwithstanding the foregoing, in the event any Investor has converted
any portion of its Preferred Stock into Common Stock prior to such Subsequent
Financing, such Investors’ participation in any Subsequent Financing shall be
reduced by the dollar amount of Preferred Stock so converted.
 
9.2 At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Investor a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Investor if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”).  Upon the request of
an Investor, and only upon a request by such Investor, for a Subsequent
Financing Notice, the Company shall promptly deliver a Subsequent Financing
Notice to such Investor.  The Subsequent Financing Notice shall describe in
reasonable detail the proposed terms of such Subsequent Financing, the amount of
proceeds intended to be raised thereunder and the Person or Persons through or
with whom such Subsequent Financing is proposed to be effected and shall include
a term sheet or similar document relating thereto as an attachment.
 
9.3 Any Investor desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5th) Trading Day after receipt of the Pre-Notice that the
Investor is willing to participate in the Subsequent Financing.  If the Company
receives no such notice from an Investor as of such fifth (5th) Trading Day,
such Investor shall be deemed to have notified the Company that it does not
elect to participate.
 
10. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:
 
 
13

--------------------------------------------------------------------------------

 
 
(a)
if to the Company, to:

 
Power Efficiency Corporation
3960 Howard Hughes Parkway
Suite 460
Las Vegas, NV 89169
Tel: (702) 697-0377
Fax: (702) 697-0379
Attn: BJ Lackland


(b)
with a copy to:

 
Ellenoff Grossman & Schole LLP
370 Lexington Avenue
New York, New York 10017
Tel: (212) 370-1300
Fax: (212) 370-7889
Attn:  Barry Grossman, Esq.


(c) if to the Investors, at their respective addresses on the signature pages
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.


11. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the majority in interest of the
Investors.
 
12. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
13. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
14. Governing Law; Arbitration.
 
14.1 This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without giving effect to the principles
of conflicts of law.
 
 
14

--------------------------------------------------------------------------------

 
 
14.2 In the event any controversy or dispute shall arise between the parties
under, out of, in connection with, or relating to this Agreement or the breach
thereof, the party initiating such controversy or making such claim shall
provide to the other party notice containing a brief and concise statement of
the initiating party’s claims, together with relevant facts supporting them. 
Following the date of said notice, the parties shall make good faith efforts to
settle the dispute.  In the event the parties have been unable to reach accord
using the procedures set forth in this Section 13, either party may seek binding
arbitration before three (3) arbitrators in accordance with the rules of the
American Arbitration Association (“AAA”).  Each party shall appoint one
arbitrator and the appointed arbitrators shall in turn appoint the third
arbitrator.  In the event the two appointed arbitrators are unable to agree upon
the third arbitrator, the AAA shall designate the third arbitrator to arbitrate
the controversy or dispute.  The arbitration shall be held in Las Vegas,
Nevada.  Within thirty (30) days after initiation of arbitration, the parties
shall reach agreement upon and thereafter follow procedures assuring that the
arbitration will be concluded and the award rendered within no more than six (6)
months from selection of the three arbitrators.  Failing such agreement, AAA
will design, and the parties will follow, such procedures.  THE ARBITRATORS
SHALL NOT AWARD ANY PARTY PUNITIVE OR EXEMPLARY DAMAGES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES.  Each party has the right
before or during the arbitration to seek and obtain from the appropriate court
provisional remedies such as attachment, preliminary injunction, replevin, etc.,
to avoid irreparable harm, maintain the status quo or preserve the subject
matter of the arbitration.
 
15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 
16. Expenses.  Each of the Company and the Investors shall bear its own
expenses, including fees and costs of attorneys, accountants and financial
advisors, incurred in connection with the transactions contemplated hereunder;
provided, however, that the Company shall be responsible for the payment of
legal fees that are related to the issuance of legal opinions under Rule 144 or
the registration of the issued securities, if required.
 
17. Confidential Information. Each Investor represents to the Company that, at
all times during the Offering, the Investor has maintained in confidence the
existence of this Offering.
 
 
15

--------------------------------------------------------------------------------

 
 